                     THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JUDITH C. HIESTER and                            :
ROY R. HIESTER, w/h                              :              CIVIL ACTION
                            Plaintiffs           :              No. 18-4863
                                                 :
                     v.                          :
                                                 :
WAL-MART STORES EAST, LP,                        :
                   Defendant.                    :


                                          ORDER

       This 13th day of December, 2018, for the reasons stated in my accompanying

memorandum, Plaintiffs’ Motion to Remand is GRANTED. I hereby REMAND this matter to

the Philadelphia Court of Common Pleas.



                                                       /s/ Gerald Austin McHugh
                                                 United States District Judge
